Citation Nr: 1525077	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to the establishment of eligibility under the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant had unverified active service from March 1977 to September 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an administrative May 2013 decision of the Department of Veterans Affairs (VA), Regional Processing Office in Muskogee, Oklahoma.  Current jurisdiction is with the RO in New Orleans, Louisiana.

Pursuant to the Veteran's request, a videoconference before a Veterans Law Judge was scheduled for February 2014, but the Veteran did not appear.  He has not provided a reason for his failure to appear nor has he requested that the hearing be rescheduled.  His hearing request is therefore deemed withdrawn.


FINDING OF FACT

The Veteran was eligible for educational assistance benefits under the provisions of 38 U.S.C.A. Chapter 35, Title 38. 


CONCLUSION OF LAW

The Veteran's eligibility for education benefits under Chapter 35 of Title 38 is a bar to eligibility for VRAP benefits.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation, such as in this case regarding the appellant's eligibility for retraining assistance benefits.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 


 II. Eligibility under VRAP

The appellant seeks eligibility for assistance under VRAP.

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).  VRAP offered up to 12 months of training assistance to unemployed veterans.  Participants could pursue an approved program of education offered by a community college or technical school that led to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and was designed to provide training for a high-demand occupation. 

The VRAP program was limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants were eligible to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program. 

Notably, the VRAP Program ended on March 31, 2014.  Nevertheless, the appellant's appeal for benefits has been pending since before the program's end date.  His claim will therefore be decided here.

To be eligible for VRAP, a veteran must: have been at least 35 but not more than 60 years old; have been unemployed; have last been discharged under other than dishonorable conditions; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  Moreover, as particularly relevant in this case, a veteran must also not have been eligible for any other VA education benefit program - i.e., not eligible to receive educational assistance under Chapter 30, 31, 32, 33, or 35 of Title 38, United States Code, or Chapter 1606 or 1607 of Title 10, United States Code. VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011). 

The appellant in this case submitted to VA a VA Form 22-1998 associated with VA's Web Enhanced Approval Management System (WEAMS) in March 2013.

In late-March 2013, VA issued a Certificate of Eligibility to the Veteran which indicated that he was eligible to receive benefits for an approved program of education or training under the Veterans Retraining Assistance Program.  Also in late-May 2013, VA sent him a letter which advised him of the exact benefits he was awarded.

Shortly thereafter however, the RO learned that the appellant is receiving Chapter 35 benefits.  See May 2013 Report of Contact.   

Consequently, after further review of the record, in a May 2013 administrative decision, the RO denied the Veteran's claim of entitlement to VARP benefits.  The RO indicated that it had erroneously determined that the Veteran was eligible for VRAP benefits.  The RO stated that the evidence of record indicates that he currently has entitlement and received benefits under the VA Dependents Education Assistance Program (Chapter 35).  The claim was accordingly denied as the appellant cannot receive education benefits for different VA education programs at the same time.

In July 2013, VA received the Veteran's notice of disagreement in which he asserted that he was not receiving Chapter 35 benefits as the Veteran, but as the spouse of a veteran.

On review of all evidence of record, the Board finds that the appellant is not eligible for VRAP benefits.  As reflected above, the evidence demonstrates that the appellant was eligible for educational assistance under Chapter 35 of Title 38.  The statute expressly states that eligibility under Chapter 35 means ineligibility under VRAP.  Pub. L. No. 112-56, 125 Stat. 713, § 211 (e)(1)(D) (Nov. 21, 2011).  As such, there is no basis in law or fact whereby he may be granted VRAP benefits.  Accordingly, he was ineligible to receive benefits under the VRAP.  

In deciding this claim, the Board acknowledges that the appellant does not dispute that he was eligible for, and received, Chapter 35 educational benefits.  Rather, he feels that he was not disqualified from receiving VRAP benefits because he received Chapter 35 benefits in his capacity as the spouse of a veteran, as opposed to his capacity as a veteran.  In support of his claim, he points to the statutory definition of 'eligibility' for VRAP which begins, "For the purposes of this section, an eligible veteran is a veteran who--."  See Pub. L. No. 112-56, 125 Stat. 713, § 211 (e)(1) (Nov. 21, 2011).  

The Board finds that the appellant's argument fails because he does in fact meet the first prong regarding eligibility, as the evidence establishes that he is a veteran.  As determined above, he was not eligible for VRAP benefits because he was eligible for educational assistance under Chapter 35.  

Notably, under Chapter 35 of Title 38 of the U.S. Code, Dependents Educational Assistance (DEA) allowance may be paid to a child, spouse, or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the veteran, inter alia, has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. § 3.807 (2014).  

Therefore, by definition, Chapter 35 benefits are awarded to dependents of a veteran.  The only way in which the appellant in this case became eligible for Chapter 35 benefits was based on his status as a spouse of a veteran.  The Board also notes that if the appellant only had status as a 'spouse of a veteran,' and not as a veteran, he would not have been eligible for VRAP benefits because such program was clearly developed to provide training assistance to unemployed veterans.

Although the Board recognizes the appellant's argument, there simply is no legal basis to find him eligible for VRAP benefits with his eligibility under Chapter 35 of Title 38.  The law in this case, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

ORDER

Eligibility under the Veterans Retraining Assistance Program (VRAP) is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


